Citation Nr: 1028311	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military during World 
War II, from July 1942 to November 1943.  He died in December 
2003.  The appellant is his surviving spouse.  She appealed to 
the Board of Veterans' Appeals (Board) from a June 2007 decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

Because of her age, the Board advanced the appellant's claim on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Regrettably, since the claim must be further developed, the Board 
is remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability either incurred 
or aggravated by his military service, or which was proximately 
due to, the result of, or chronically aggravated by a service-
connected condition, was either a principal or contributory cause 
of death.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, or 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).


It is recognized there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated regardless of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

According to his certificate of death, the Veteran died from 
blunt trauma to the head due to (or as a consequence of) a 
gunshot wound.  His death certificate also indicates the manner 
of death was suicide.  At the time of his death, 
service connection had been established for bronchial asthma and 
for postoperative residuals following removal of cartilage from 
his left knee.

Towards establishing service connection for the cause of the 
Veteran's death, the appellant-widow essentially contends there 
is a relationship between his 
service-connected asthma and suicide.  She argues that either the 
asthma or the medications he was taking for it caused depression 
and anxiety, which in turn led to him committing suicide.  See 
her August 2008 statement and her representative's May 2010 
statement.  

In support of her claim, the appellant-widow has submitted 
articles discussing the potential relationship between asthma 
and/or asthma medication and psychological symptoms and disorders 
- including depression.  While this cited literature is 
competent evidence to suggest a possible relationship between 
asthma and/or asthma medication and psychological symptoms and 
disorders - including depression, in general, it is insufficient 
in and of itself to establish entitlement to service connection 
for cause of death in this Veteran's case.  See Mattern v. West, 
12 Vet. App. 222, 228 (1999) (a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional").  See, too, Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997) (holding that evidence from a scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility").  That is, while this cited 
literature suggests a potential relationship, in general, between 
asthma and/or asthma medication and psychological symptoms and 
disorders that might include suicidal ideation, there still must 
be competent medical evidence of record specifically addressing 
this asserted relationship in this Veteran's case in order to 
establish entitlement to service connection for the cause of his 
death.  Id.  

There is no medical evidence of record establishing the Veteran 
had been diagnosed with and/or treated for a mental disorder 
prior to his death, including for depression.  However, the 
appellant-widow maintains that she observed the Veteran's 
mental state during the last years of his life and noticed signs 
of depression.  And although she is a lay person, she is 
competent to provide evidence of her personal observations of him 
- including, for example, her noticing his depressed behavior 
and disposition.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection").  So her lay testimony is 
competent evidence of her husband's observable behavior prior to 
his death.

The appellant's lay testimony concerning this also must be 
credible, however, including in light of the other evidence of 
record, to ultimately have probative value.  See Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).



In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
U. S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that, while 38 U.S.C. § 5103A(a) does not always 
require VA to assist the claimant in obtaining a medical opinion 
or examination for a dependency and indemnity compensation (DIC) 
claim, it does require VA to assist a claimant in obtaining 
such whenever necessary to substantiate the DIC claim; see, too, 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in 
the context of a DIC claim, VA must also consider that 38 U.S.C. 
§ 5103A(a) only excuses VA from making reasonable efforts to 
provide an examination or opinion when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).

So a medical opinion is needed to determine whether a service-
connected disability, in particular the Veteran's asthma and the 
medication he took to treat it, either caused or contributed 
substantially or materially to his suicide.

Additionally, Veterans Claims Assistance Act (VCAA) notice is 
needed to comply with the Court's decision in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007), which held that for DIC benefits 
- including claims for cause of death, VCAA notice must include:  
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  As well, VCAA notice is needed to comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), in terms of 
notifying the appellant of all elements of her claim, including 
concerning the downstream effective date.  



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the appellant a VCAA notice letter 
in compliance with the Court's decisions in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007) and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

2.  After giving the appellant time to 
respond to this additional notice, forward 
the claims file to an appropriate VA medical 
examiner for review.  After reviewing the 
claims file for the pertinent medical and 
other history, including a complete copy of 
this remand, the examiner is asked to 
consider the relevant medical literature and 
treatise evidence the appellant has submitted 
in support of her claim and provide an 
opinion indicating the likelihood 
(very likely, as likely as not, or unlikely) 
the Veteran's service-connected asthma and/or 
asthma medication either caused or 
contributed substantially or materially to 
his committing suicide.  [Note:  the 
appellant contends the asthma medication 
contributed to his depression and anxiety, 
which in turn led him to commit suicide.]



The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner must discuss the medical 
rationale of the opinion, whether favorable 
or unfavorable, if necessary citing specific 
evidence in the record.

3.  Then readjudicate the appellant's claim 
for service connection for cause of death in 
light of the additional evidence.  If the 
claim is not granted to her satisfaction, 
send her and her representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to respond to the 
SSOC before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



